          Case 1:18-cv-01551-ESH Document 110 Filed 07/08/19 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


  LUCAS CALIXTO, et al.,

                  Plaintiffs,

    vs.                                           Civil Action No. 18-1551 (ESH)

  DEPARTMENT OF THE ARMY, et al.,

                   Defendants.


                                DEFENDANTS’ STATUS REPORT

       In accordance with the Court’s Order entered on August 13, 2018 (ECF No. 23),

Defendants respectfully submit this bi-weekly status report. The Court’s Order requires

Defendants to provide bi-weekly status reports “with any updates regarding [1] the Army’s

policy with respect to administrative separation procedures applicable to DEP and DTP

members, as well as [2] any intention to discharge any DEP or DTP member in accordance with

this policy.” Order (ECF No. 23) at 2.

       1. There is no change or other update regarding the Army’s administrative separation

policy applicable to MAVNI DEP and DTP members. The Army’s October 26, 2018 policy

memorandum (ECF No. 50-1) remains in effect and has not been changed or otherwise amended.

       a. As recently reported to the Court, there have been recent instances of an unsigned

MSSR notification waiver election memorandum template (the “MSSR Waiver Memo”) having

been distributed to a limited number of MAVNIs without proper authorization. (See ECF Nos.

103 and 108.) These instances were not due to a change in the Army’s policy, and indeed, the

reported instances pertain to use of the MSSR Waiver Memo without proper authorization.
         Case 1:18-cv-01551-ESH Document 110 Filed 07/08/19 Page 2 of 2



       b. As Defendants reported on July 3, 2019, Defendants are conducting an inquiry into

the most recent known instance in which a second MSSR Waiver Memo was sent to named

plaintiff Lucas Calixto. See Status Report (ECF No. 108) ¶ 3. Defendants will provide the Court

with a further status report on this matter as soon as possible, no later than Thursday, July 11,

2019, at 12:00 pm. Id. ¶ 4.

       2. As of the date of this report, the Army has not initiated any administrative separations

pursuant to the October 26, 2018 policy memorandum (ECF No. 50-1).

Dated: July 8, 2019                           Respectfully submitted,

                                              JESSIE K. LIU, D.C. Bar # 472845
                                              United States Attorney

                                              DANIEL F. VAN HORN, D.C. Bar # 924092
                                              Chief, Civil Division

                                         BY: /s/ Roberto C. Martens, Jr.
                                             ROBERTO C. MARTENS, JR.
                                             Special Assistant United States Attorney
                                             United States Attorney’s Office
                                             Civil Division
                                             555 4th Street, N.W.
                                             Washington, D.C. 20530
                                             (202) 252-2574
                                             roberto.martens@usdoj.gov

                                              Attorneys for Defendants


                                 CERTIFICATE OF SERVICE

       I certify that on this 8th day of July 2019, I served the foregoing Defendants’ Status

Report upon counsel for Plaintiffs by filing said document using the Court’s Electronic Case

Filing System.

Dated: July 8, 2019                            /s/ Roberto C. Martens, Jr.
                                               ROBERTO C. MARTENS, JR.
                                               Special Assistant United States Attorney

                                                 2
